Exhibit 10.1

 

CORNERSTONE REALTY INCOME TRUST, INC.

EXECUTIVE SEVERANCE PLAN

 

Adopted

As of October 25, 2004

 

Cornerstone Realty Income Trust, Inc., a Virginia corporation, (the “Company”)
established the Cornerstone Realty Income Trust, Inc. Executive Severance Plan
(the “Plan”), effective October 25, 2004, for the benefit of its eligible
executives. The purpose of the Plan is to provide security to eligible
executives in the event of a termination of employment under defined
circumstances.

 

1. Definitions. For purposes of this Plan:

 

(a) “Change in Control” shall mean:

 

(1) any person, including a “group” as defined in Section 13(d) (3) of the
Securities and Exchange Act of 1934, as amended, becomes the owner or beneficial
owner of Cornerstone securities having 20% or more of the combined voting power
of the then outstanding Cornerstone securities that may be cast for the election
of Cornerstone’s directors (other than as a result of an issuance of securities
initiated by Cornerstone, or open market purchases approved by the Cornerstone
Board, as long as the majority of the Cornerstone Board approving the purchases
is also the majority at the time the purchases are made); or

 

(2) as the direct or indirect result of, or in connection with, a cash tender or
exchange offer, a merger or other business combination, a sale of assets, a
contested election, or any combination of these transactions, the persons who
were directors of Cornerstone before such transactions cease to constitute a
majority of the Cornerstone Board, or any successor’s board, within two years of
the last of such transactions.

 

(b) “Beneficiary” shall mean any person, other than an Executive, entitled to
receive benefits under this Plan.

 

(c) “Cause” shall mean (i) the Executive’s continued or deliberate neglect of
his or her duties, (ii) willful misconduct by the Executive injurious to the
Company, whether monetary or otherwise, (iii) the Executive’s violation of any
code or standard of ethics generally applicable to employees of the Company,
(iv) the Executive’s active disloyalty to the Company, (v) the Executive’s
conviction of a felony, (vi) the Executive’s habitual drunkenness or drug abuse,
or (vii) the Executive’s excessive absenteeism unrelated to a disability (as
defined in the Company’s long-term disability plan).

 

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(e) “Committee” shall mean the Compensation Committee of the Board of Directors
of the Company, which shall be responsible for the administration of the Plan.

 



--------------------------------------------------------------------------------

(f) “Effective Date” means October 25, 2004.

 

(g) “Employment Agreement” shall mean the Executive’s current written contract
of employment with the Company.

 

(h) “Executive” shall mean only the individuals employed by the Company as
Senior Vice Presidents or Vice Presidents. Any individual who has an individual
change-in-control agreement with the Company is not eligible to participate in
the Plan. For purposes of this paragraph (h), “an individual change-in-control
agreement” does not include restricted stock agreements or stock option
agreements with the Company that contain change-in-control provisions.

 

(i) “Good Reason” shall exist if, without the Executive’s express written
consent, there is (i) a reduction of the Executive’s annual salary to an amount
which is less than the amount of the Executive’s Salary; (ii) a material
reduction in the Executive’s duties with the Company, provided that a change in
title or position shall not be “Good Reason” absent a material reduction in
duties; or (iii) a relocation of more than 50 miles from the Executive’s
Principal Office, without the consent of the Executive.

 

(j) “Outplacement Services Benefit” shall mean the benefit provided under
Section 2(f).

 

(k) “Principal Office” shall mean the location at which the Executive is
required to perform the majority of his or her services to the Company.

 

(l) “Salary” shall mean the an amount equal to twelve times the highest monthly
base salary paid or payable, including any base salary which has been earned but
deferred, to the Executive by the Company in respect of the 12-month period
immediately preceding the date of a Change in Control.

 

(m) “Salary Continuance Benefit” shall mean the benefit provided under Section
2(b).

 

(n) “Severance Benefit” shall mean the Salary Continuance Benefit, the Welfare
Continuance Benefit, and the Outplacement Services Benefit.

 

(o) “Severance Period” shall mean the period beginning on the date an
Executive’s employment with the Company terminates and ending:

 

(i) if the Executive is Senior Vice President, on the date 24 months thereafter,
or

 

(ii) if the Executive is Vice President, on the date 12 months thereafter.

 

(p) “Welfare Continuance Benefit” shall mean the benefit provided in Section
2(e).

 

(q) “Welfare Plan” shall mean only a health plan, medical plan, dental plan, or
life insurance plan, currently or hereafter made available by the Company in
which an Executive (and his or her family) is eligible to participate.

 

2



--------------------------------------------------------------------------------

2. Benefits Upon Termination of Employment.

 

(a) Subject to the provisions of section 4, an Executive shall be entitled to a
Severance Benefit if and only if:

 

(i) within one year after the date of a Change in Control, the employment of the
Executive with the Company is terminated by the Company for any reason other
than Good Cause, or

 

(ii) within one year after the date of a Change in Control, the Executive
terminates his or her employment with the Company for Good Reason.

 

(b) The Salary Continuance Benefit shall be the aggregate of:

 

(i) the Executive’s Salary at the time his or her employment with the Company
terminates payable for the applicable Severance Period as a lump sum within 30
days after the Executive’s termination of employment; and

 

(ii) the amount of the annual cash bonus paid to the Executive for the year
immediately prior to the year in which the Executive’s employment with the
Company terminates payable as a lump sum within 30 days after the Executive’s
termination of employment.

 

(c) Payment of the Salary Continuance Benefit shall be subject to the following
terms and conditions:

 

(i) Salary Continuance Benefits shall be made net of all required federal and
state withholdings taxes and similar required withholdings, as well as any
excise taxes.

 

(iii) Payment of the Salary Continuance Benefit shall not affect the entitlement
of the Executive or any other person entitled to receive benefits with respect
to the Executive under any retirement plan, Welfare Plan, or other plan or
program maintained by the Company in which the Executive participates at the
date of termination of employment; provided however, the payment of the Salary
Continuance Benefit under this Plan shall be in lieu of and not in addition to
any other severance benefits payable under a plan or program maintained by the
Company.

 

(d) For a period of up to twelve months beginning on the date on which an
Executive’s employment with the Company terminates, an Executive and his or her
dependents will continue to be covered by all Welfare Plans in which he or she
and his or her dependents were participating immediately prior to the date on
which his or her employment with the Company terminated (the “Welfare
Continuance Benefit”). Any changes to any Welfare Plan during the Severance
Period shall be applicable to the Executive and his or her dependents as if he
or she continued to be an employee of the Company. The Company will pay the
costs of the Welfare Continuance Benefit for the Executive and his or her
dependents under the Welfare Plans on the same basis as

 

3



--------------------------------------------------------------------------------

applicable, from time to time, to active employees covered under the Welfare
Plans. If such participation in any one or more of the Welfare Plans included in
the Welfare Continuance Benefit is not possible under the terms of the Welfare
Plan, the Company will provide substantially identical benefits directly or
through another insurance arrangement. The Welfare Continuance Benefits as to
any Welfare Plan will cease if and when the Executive obtains employment with
another employer during the twelve-month period beginning on the date on which
his or her employment with the Company terminates, and becomes eligible for
coverage under any substantially similar welfare plan provided by his or her new
employer.

 

(e) The Outplacement Services Benefit shall consist of payment of the actual
costs of complete outplacement services, including job search and interview
skill services provided to the Executive. The services shall be provided by a
nationally recognized outplacement organization selected by the Executive with
the approval of the Company (which approval shall not be unreasonably withheld).
The services shall be provided for a period of up to 24 months beginning on the
date on which the Executive’s employment with the Company terminates. The
Company will pay the Executive for the actual costs of the services, up to a
maximum cost of $15,000 for a Senior Vice President and $10,000 for a Vice
President.

 

3. Death.

 

If an Executive dies while receiving a Severance Benefit, any remaining unpaid
Severance Benefit shall be forfeited.

 

4. Release of Claims.

 

In consideration for and as a condition to receiving any payments under this
Plan, the Executive must execute a written release in a form provided by the
Company. In addition to any other provisions determined by the Company, the
release may provide that the Executive agrees, for himself or herself and his or
her heirs, representatives, successors and assigns, that the Executive has
finally and permanently separated from employment with the Company, and that he
or she waives, releases and forever discharges the Company from any and all
claims, known or unknown, that he or she has or may have, including but not
limited to those relating to or arising out of his or her employment with the
Company and the termination thereof, including but not limited to any claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, liability in tort, any claims under Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act, the Employee Retirement Income Security Act, the Fair Labor Standards Act,
or any other federal, state or local law relating to employment, employee
benefits or the termination of employment, excepting only any claims to vested
retirement benefits.

 

5. No Setoff.

 

The Executive’s right to receive when due the payments and other benefits
provided for under this Agreement is absolute, unconditional and subject to no
set-off, counterclaim or

 

4



--------------------------------------------------------------------------------

legal or equitable defense. Payment of a Severance Benefit shall be in addition
to any other amounts otherwise payable to the Executive, including any accrued
but unpaid vacation pay, except as provided in Section 2(c)(iii). No payments or
benefits payable to or with respect to an Executive pursuant to this Plan shall
be reduced by any amount the Executive may owe to the Company (except for
amounts owed to the Company on account of loans, travel or standing advances,
personal charges on Company credit cards or accounts, or the value of Company
property not returned to the Company), or by any amount an Executive may earn or
receive from employment with another employer or from any other source, except
as expressly provided in section 2(d).

 

6. No Assignment of Benefit.

 

No interest of any Executive or any Beneficiary under this Plan, or any right to
receive any payment or distribution hereunder, shall be subject in any manner to
sale, transfer, assignment, pledge, attachment, garnishment, or other alienation
or encumbrance of any kind, nor may such interest or right to receive a payment
or distribution be taken, voluntarily or involuntarily, for the satisfaction of
the obligations or debts of, or other claims against, the Executive or
Beneficiary, including claims for alimony, support, separate maintenance, and
claims in bankruptcy proceedings.

 

7. Benefits Unfunded.

 

All rights under this Plan of the Executives and Beneficiaries, shall at all
times be entirely unfunded, and no provision shall at any time be made with
respect to segregating any assets of the Company for payment of any amounts due
hereunder. The Executives and Beneficiaries shall have only the rights of
general unsecured creditors of the Company.

 

8. Administration

 

(a) The Committee will administer the Plan. The Committee has the sole
discretion and authority to interpret the terms of the Plan and to decide
factual and other questions relating to the Plan and Plan benefits, including
questions relating to eligibility for, entitlement to, and payment of benefits.
When making any determination or calculation, the Committee is entitled, but is
not required, to rely upon the accuracy and completeness of information
furnished by the Company’s employees and agents. The Committee’s reasonable
interpretations of the Plan and factual determinations concerning benefit issues
are final and binding on all persons. Only the Committee is authorized to
interpret the Plan. Employees may not rely on any representation, whether oral
or in writing, made by any other person concerning the Plan and entitlement to
benefits under the Plan.

 

5



--------------------------------------------------------------------------------

(b) The Committee may adopt such rules and regulations and may make such
decisions as it deems necessary or desirable for the proper administration of
the Plan. The Committee’s other powers and duties include, but are not limited
to: creating and enforcing such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan or to comply with applicable
law; computing the amount of benefits payable from the Plan to any employee or
former employee in accordance with the terms of the Plan, and to determine the
person or persons to whom such benefits will be paid; authorizing the payment of
benefits; keeping such records and submitting such filings, elections,
applications, returns or other documents or forms as may be required; appointing
such agents, counsel, accountants, and consultants as may be required to assist
in administering the Plan; and allocating or delegating its duties, as it deems
appropriate.

 

(c) The Company will indemnify and hold harmless the members of any Committee
and/or any other person to whom it delegates its responsibilities under the
Plan; provided, however, that such person does not act with gross negligence or
willful misconduct.

 

(d) All claims under this Plan will be processed by the Committee. If an
individual has submitted a claim for benefits and the claim is denied, in whole
or in part, the Committee will provide written notice of the denial within 90
days after receipt of the claim, or within 180 days after such receipt if
special circumstances require an extension of time. If special circumstances
require an extension of time, the Committee will provide written notice of the
extension before the end of the initial 90-day period. The notice of extension
will explain the special circumstances requiring an extension of time and the
date by which the Committee expects to render a decision.

 

(e) The written notice of denial will contain the following: (a) the specific
reason or reasons for denial; (b) a reference to specific Plan provisions on
which the denial is based; (c) a description of any additional material or
information necessary to perfect the claim, and an explanation of why the
material or information is necessary; and (d) an explanation of the Plan’s
appeals procedure and the time limits applicable to such procedures, including a
statement of the claimant’s right to bring a civil action following a denial of
the claim on appeal.

 

(f) The claimant may appeal a denied claim at any time within 60 days following
the date he received written notice of the denial. A failure to file an appeal
within 60 days will constitute a waiver of the right to appeal the denied claim.
An appeal should be made in writing to the Committee and should state the
claimant’s name and address, the fact that he is disputing the denial of a
claim, the date of the initial notice of denial, and the reason(s), in clear and
concise terms, for disputing the denial. During the appeal process, the
Committee will: (a) provide the claimant, upon request and free of charge,
reasonable access to and copies of all documents, records and other information
relevant to the claim; (b) accept written comments, documents, records and other
information relating to the claim; and (c) provide a review that takes into
account all comments, documents, records and other information submitted,
without regard to whether such information was submitted or considered in the
initial determination. Unless special circumstances require an extension of time
for processing, the Committee will provide

 

6



--------------------------------------------------------------------------------

notice of the decision on appeal within 60 days after receipt of the written
appeal. If an extension is necessary due to special circumstances, the Committee
will provide written notice of the required extension prior to the expiration of
the initial 60-day period. The notice will indicate the circumstances requiring
the extension and the date by which the Committee expects to render a decision.
The extension may be for up to 60 additional days. The written notice of denial
upon appeal will contain the following: (a) the specific reason for the decision
and specific reference to the provisions of the Plan on which the decision is
based; (b) a statement that the claimant is entitled to receive, upon request
and free of charge, copies of all documents, records and other information
relevant to the claim; and (c) an explanation of the claimant’s right to bring a
civil action.

 

9. Applicable Law.

 

This Plan shall be construed and interpreted pursuant to the laws of the
Commonwealth of Virginia.

 

10. No Employment Contract.

 

Nothing contained in this Plan shall be construed to be an employment contract
between an Executive and the Company.

 

11. Severability.

 

In the event any provision of this Plan is held illegal or invalid, the
remaining provisions of this Plan shall not be affected thereby.

 

12. Successors.

 

The Plan shall be binding upon and inure to the benefit of the Company, the
Executives and their respective heirs, representatives and successors.

 

7



--------------------------------------------------------------------------------

13. Amendment and Termination.

 

The Board of Directors of the Company shall have the right to amend the Plan
from time to time and may terminate the Plan at any time, except as provided
below:

 

(a) No amendment may be made to the Plan and the Plan may not be terminated for
a period of one year after the date of a Change in Control, and

 

(b) No amendment or termination shall reduce the benefits payable to an
Executive who is receiving a Severance Benefit.

 

       

Cornerstone Realty Income Trust, Inc.

Date:  

October 25, 2004

      By       /s/ Glade M. Knight Attest:                 /s/ J. Philip Hart  
          Secretary            

 

8